Citation Nr: 0729800	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for left wrist 
disability, claimed as left hand disability.

3.  Entitlement to a compensable rating for residuals of an 
injury of the left 5th metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to March 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of entitlement to a compensable rating for 
residuals of an injury of the left 5th metacarpal is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  No right shoulder disability was present in service or 
until many years thereafter, and the veteran's current right 
shoulder disability is not etiologically related to service.

2.  The veteran does not have a current left wrist 
disability.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service and the incurrence or 
aggravation of arthritis of the right shoulder during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A left wrist disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in April 2003, prior to the initial 
adjudication of the claim, the RO sent the veteran a letter 
informing him of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the RO with the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for a right shoulder disability or a left 
wrist disability, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection for the claimed disabilities is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran was afforded a VA examination of his 
left wrist in May 2004.  Although the veteran was not 
afforded a VA examination to determine the etiology of his 
right shoulder disability, the Board has determined that no 
such examination is required in this case because the medical 
evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board concludes that the RO 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to 


have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Right Shoulder Disability

The veteran contends that during service, he was required to 
haul 5 caliber machine guns across his shoulders and as a 
result, he developed a right shoulder disability.  

The service medical records are negative for evidence of a 
right shoulder disability, and the post-service medical 
evidence initially documents the presence of a right shoulder 
disability in 2003, more than 15 years following the 
veteran's discharge from service.  There is no medical 
evidence of a nexus between the veteran's current right 
shoulder disability and his military service.  

In essence, the evidence of a nexus between the veteran's 
current right shoulder disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus because laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not warranted for a right 
shoulder disability.

Left Wrist Disability

The veteran contends that he currently has a left wrist 
disability as a result of an injury sustained when a door 
slammed on his wrist.   

Service medical records show that in September 1980, the 
veteran was treated for an injury to the left wrist.  
Physical examination revealed edema, slight discoloration and 
a superficial abrasion.  Flexion was good, range of motion 
was adequate and pulse and strength were good.  The initial 
impression was rule out fracture.  An X-ray examination then 
disclosed no evidence of a fracture.  

Service medical records are otherwise negative for evidence 
of a left wrist disorder, and there is no post-service 
medical evidence showing that the veteran has been found to 
have any disorder of the left wrist.  Moreover, on a VA 
examination in May 2004, the veteran was found to have pain-
free motion of his left wrist.  In essence, the evidence of a 
current left wrist disability is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  Id.  

Accordingly, service connection is not warranted for a left 
wrist disability.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left wrist disability is denied.





REMAND

In April 2004, the veteran submitted a notice of disagreement 
with a September 2003 rating decision assigning a 
noncompensable rating for residuals of an injury of the left 
5th metacarpal.  The RO has not provided the veteran with a 
Statement of the Case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the RO or the Appeals Management Center (AMC), in Washington, 
D.C. to issue a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC for 
the following action:

A Statement of the Case on the issue of 
entitlement to a compensable rating for 
residuals of an injury of the left 5th 
metacarpal should be provided to the 
appellant and his representative.  The 
appellant should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


